HAIRE, Judge.
This case is before the Court by writ of certiorari to review the lawfulness of an award and findings of The Industrial Commission of Arizona issued January 8, 1970, declaring the petitioner’s claim to be noncompensable.
The petitioner alleges that his valley fever was aggravated by the work he performed as a janitor for the respondent employer.
We have reviewed the record and have determined that the award of the Commission is reasonably supported by the evidence.
Award affirmed.
EUBANK, P. J., and JACOBSON, J., concur.